Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "each opening" in line 1.  There is insufficient antecedent basis for more than opening in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-13, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cler et al (20160178069).
Regarding claim 1, Cler, Fig. 1,4, discloses an apparatus comprising: a housing 10,22 comprising an inlet 6  and an outlet 8, the housing defining an inner volume, the housing configured to receive and sealingly retain fluid in the inner volume; a plate (seat plate) defining an opening 12 formed in an axial surface of the plate, the opening spanning a longitudinal thickness of the plate and diverging in dimension along the longitudinal thickness of the plate, the plate sealingly positioned within the inner volume of the housing between the inlet 6 and the outlet 8 to permit fluid flow from the inlet to the outlet through the opening and preventing (since plate is integral with housing wall) the fluid flow past a circumferential surface of the plate; and a fluidic pressure source 56 fluidically coupled to the housing and configured to flow the fluid through the housing.
The recitation “laboratory test apparatus” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Cler is readable as a “laboratory test apparatus”.
As to claim 2, the plate (seat plate) has a first upstream end surface nearer the inlet 6 than the outlet 8 and a second end surface nearer the outlet than the inlet, wherein a dimension of the opening at the first end surface is less than a dimension of the opening at the second end surface.
As to claim 3, dimension of the opening diverges uniformly from the first end surface to the second end surface.
As to claims 5 and 6, an inner surface (bottom surface of plate) of the plate that defines the opening is substantially smooth and planar.
As to claim 11, Cler, Fig. 1,4, discloses a sealed housing 10,22 defining an inner volume, the housing comprising an inlet 6 and an outlet 8 on respective ends of the housing; a plate (seat plate) defining a diverging opening formed in an axial surface of the plate, the opening spanning a longitudinal thickness of the plate, the plate positioned within the inner volume of the housing between the inlet and the outlet to permit fluid flow from the inlet to the outlet through the opening and preventing (since plate is integral with housing wall) the fluid flow between a circumferential surface of the plate and an inner wall of the housing; and a fluidic pressure source 56 fluidically coupled to the housing and configured to flow the fluid through the housing from the inlet 6 through the opening and to the outlet 8.
The recitation “laboratory test apparatus” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Cler is readable as a “laboratory test apparatus”.
As to claim 12, the plate (seat plate) has a first upstream end surface nearer the inlet 6 than the outlet 8 and a second end surface nearer the outlet than the inlet, wherein a dimension of the opening at the first end surface is less than a dimension of the opening at the second end surface.
As to claim 13, dimension of the opening diverges uniformly from the first end surface to the second end surface.
As to claims 15 and 16, an inner surface (bottom surface of plate) of the plate that defines the opening is substantially smooth and planar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 9, 10, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cler et al (20160178069).
As to claims 4 and 14, Cler fails to disclose non-uniformly diverging opening.  However, Official Notice is taken that non-uniformly diverging opening for a valve seat, for the purpose of accommodating a non-uniform valve head are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ -uniformly diverging opening for a valve seat in the device of Cler for the purpose of accommodating a non-uniform valve head as is widely known and notoriously old in the art.

As to claims 9, 10, 19, 20, Cler fails to disclose optimal ranges of first and second end surface diameters and housing maximum safe pressure.  Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the optimal ranges of first and second end surface diameters and housing maximum safe pressure. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).
It would have been obvious to a person of ordinary skill in the art to scale the first and second end surface diameters and housing maximum safe pressure based on application requirements since an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 
Claim(s) 7, 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cler et al (20160178069) in view of Cadeau et al (20120111434).
Cler discloses  the first end surface diameter opening smaller than downstream second end diameter but fails to disclose multiple spaced apart openings in the plate. Cadeau, Fig. 1, teaches housing with seating part having multiple parallel openings for multiple valve combinations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Cler with multiple parallel openings for multiple valve combinations as taught by Cadeau in order to enable variation on flow rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753